DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0179321 to Karbakhsh in view of US 5,604,961 to Cole.
	Regarding claim 1, Karbakhsh ‘321 discloses a mount 30 for a mobile electronic device, comprising: a ball mount 33 attached to an intermediate portion; and a socket 33 coupled to the ball mount 35 (para 0042), the socket 35 formed of one of a magnetically attractive or a magnetic material.  	Karbakhsh ‘321 teaches the use of a Velcro strap for additional phone support (para 0045).  The examiner submits that using a strap to support the phone relative to the bottle would also be an obvious modification.  In fact, it is well-known in the art to use a Velcro strap to support objects (including a bottle) and to support one object relative to another object.  A Velcro strap to enhance support mount 30 taught in Karbakhsh ‘321 would yield the reasonable and expected result of supporting the phone relative to the bottle via the support 30 and a Velcro strap.  The mount 30 of Karbakhsh ‘321 would simply be glued to the strap rather than the support surface, so that the strap and the mount are releasably attached to various other supports, such as a bottle or the like.
	In fact, Cole ‘961 teaches attaching one or more items using flexible, releasable apparatus.  For example, Cole ‘961 teaches an elongate elastic sleeve 50 having a first end, a second end and an intermediate portion disposed between the first end and the second end; a fastener 62 attached proximal to the second end of the elongate elastic sleeve; a cooperating fastener 56 attached to the intermediate portion proximal to the fastener; a slot 72 defined transversely and extending through the elongate elastic sleeve (fig. 4 - col. 5, line 60 to col. 6, line 2), the slot 72 dimensioned to receive the fastener 62 and at least a portion of the elongate elastic sleeve 50 between the fastener 62 and the cooperating fastener. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mount as taught in Karbakhsh ‘321 with the Velcro strap taught in Cole ‘961, wherein the ball mount could attach to the intermediate portion between the cooperating fastener and the slot of the strap in order to attach one or more items using flexible, releasable means.  
	Regarding claim 2, Karbakhsh ‘321, as modified, discloses further comprising: a device plate formed of one of a material complimentary to the one of the magnetically attractive or the magnetic material of the socket (para 0044).  
	Regarding claim 3, Karbakhsh ‘321 discloses further comprising: an adhesive layer on a device facing surface of the device plate (para 0044).  
	Regarding claim 4, Karbakhsh ‘321, where Cole ‘961 discloses wherein the elongate elastic sleeve comprises: a plurality of fabric layers (col. 6, lines 3-21).  
	Regarding claim 5, Karbakhsh ‘321, where Cole ‘961 discloses wherein the plurality of fabric layers comprises: a surface laminate layer; a lining laminate layer; and a core layer disposed between the surface laminate layer and the lining laminate layer (col. 2, lines 10-20; col. 4, lines 33-49; col. 6, lines 3-21).  
	Regarding claim 6, Karbakhsh ‘321, could disclose further comprising: a backing plate 30 attached to a front surface of the elongate elastic sleeve (as modified by Cole ‘961); and a backing plate fastener (fig 7A) coupling the ball mount 33 to the backing plate 30.  Note the above motivation.
	Regarding claim 8, Karbakhsh ‘321 discloses wherein the fastener 62 and the cooperating fastener 56 are formed of a hook and a loop material.  
	Regarding claim 9, Karbakhsh ‘321, where Cole ‘961 discloses further comprising: a reinforcement 70 defined about the slot 72.  
	Regarding claim 10, Karbakhsh ‘321 where Cole ‘961 discloses wherein the reinforcement is a stitch 70.  
	Regarding claim 11, Karbakhsh ‘321 where Cole ‘961 discloses wherein the reinforcement is a solid or a semi-solid grommet 66.

	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0179321 to Karbakhsh in view of US 5,604,961 to Cole as applied to claims 1-6 and 8-11 above, and further in view of US 2015/0021346 to Cappuccio.
	Regarding claim 7,  Karbakhsh ‘321 as modified by Cole ‘961 teaches an elastic sleeve (Cole ‘961) supporting a backing plate 30.  
	Cappuccio ‘346 teaches a sleeve including a pocket 24 dimensioned to surround and attach a plate to a sleeve.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mount as taught in Karbakhsh ‘321 mounted on the Velcro strap taught in Cole ‘961 further with the pocket 24/26 of Cappuccio ‘346 in order to offer more support for the mounting plate that is attached to the front surface of the sleeve.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any of the listed prior art could be used in subsequent office action rejections.  The list of prior art is as follows: US-20160318455-A1 OR US-20210179321-A1 OR US-20210229865-A1 OR US-20210054965-A1 OR US-20040245415-A1 OR US-20190298047-A1 OR US-20130200118-A1 OR US-20160381259-A1 OR US-20150021346-A1 OR US-6401993-B1 OR US-6138882-A OR US-20040040125-A1 OR US-5136759-A OR US-5086543-A OR US-6701580-B1 OR US-10954035-B2 OR US-11071364-B1 OR US-9615650-B2 OR US-5604961-A OR US-8413306-B2.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA E MILLNER/Primary Examiner, Art Unit 3632